Citation Nr: 0712349	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-36 768	)	DATE

	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for undiagnosed 
illnesses. 

2. Entitlement to service connection for sinusitis. 

3. Entitlement to service connection for anxiety disorder. 

4. Entitlement to service connection for panic disorder. 

5. Entitlement to service connection for gastroesophageal 
reflux disease. 

6. Entitlement to service connection for disability 
manifested by H. pylori. 

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1979 to October 1991, to include service in 
Southwest Asia during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2006, the veteran withdrew his request for a hearing 
before a Veterans Law Judge, as well as his claims of service 
connection for amyotrophic lateral sclerosis and diabetes 
mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In January 2003, the RO provided the veteran notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), but the 
content of the notice was deficient as to the type of 
evidence needed to substantiate the claims of service 
connection in the context of direct service connection. 

Although the RO requested records from the Hines VA Medical 
Center, there is no record of response. 

On VA examination in April 2003, the diagnoses were 
esophageal reflux, H. pylori, and digestive problems due to 
undiagnosed illness.  And while the veteran has had other VA 
examinations, there is insufficient medical evidence to 
decide the claims of service connection related to 
gastrointestinal signs or symptoms or to signs and symptoms 
of fatigue and bone, joint, or muscle pain. 

In light of the above, further procedural and evidentiary 
development is necessary, and the case is REMANDED to the RO 
for the following.

1. Ensure VCAA compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the 
claims of service connection, apart from 
undiagnosed illnesses under 38 C.F.R. 
§ 3.317); and with Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements 
of the claim to include the degree of 
disability assignable and the provision 
for the effective date). 

2. Obtain the veteran's service personnel 
file and the history of the veteran's unit 
from December 1990 to April 1991 while 
serving in the Southwest Asia theater. 

3. Obtain records from the Hines, Illinois 
VA Medical Center since 1991, and if the 
records are unavailable notify the veteran 
in accordance with 38 C.F.R. § 3.159(e). 

4. Schedule the veteran for an appropriate 
VA examination to determine whether he has 
gastrointestinal signs or symptoms other 
than esophageal reflux and H. pylori, and, 
if so, whether the signs or symptoms 
attributable to a known clinical 
diagnosis, and if so, whether it is 
related to the veteran's period of active 
service from January 1979 to October 1991.  
If it is not attributable to a known 
clinical diagnosis, the examiner is asked 
to express an opinion as to whether the 
signs or symptoms are attributable to an 
undiagnosed illness associated with 
service in the Persian Gulf War from 
December 1990 to April 1991. 

5. Schedule the veteran for an appropriate 
VA examination to determine whether he has 
current signs or symptoms of bone, joint, 
or muscle pain.  The claims folder must be 
made available for review by the examiner.  
If the signs and symptoms of bone, joint, 
or muscle pain are present, the examiner 
is asked to express an opinion as to 
whether the pain is attributable to a 
known clinical diagnosis, and if so, 
whether it is related to the veteran's 
period of active service from January 1979 
to October 1991.  If it is not 
attributable to a known clinical 
diagnosis, the examiner is asked to 
express an opinion as to whether the pain 
is attributable to an undiagnosed illness 
associated with service in the Persian 
Gulf War from December 1990 to April 1991.  

6. Upon completion of the above, 
readjudicate the claims. If any benefit is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  


